Order entered October 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00801-CV

                              JAY SANDON COOPER, Appellant

                                                 V.

                              JUDGE PAUL MCNULTY, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-01611-2015

                                             ORDER
       We DENY appellant’s motion for extension of time to file notice of appeal to the extent

it concerns the unappealable order sustaining contest to Texas Rule of Appellate Procedure 145

affidavit of indigence. We further DENY the motion as moot to the extent it concerns the

vexatious litigant order as the notice of appeal of that order was timely filed.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE